Determination annulled, with $50 costs and disbursements. Memorandum: The authority failed to establish by substantial evidence that on or about September 12,1951, petitioner sold alcoholic beverages to a minor under the age of eighteen years, in violation of subdivision 1 of section 65 of the Alcoholic Beverage Control Law. All concur. (Review of a determination of the State Liquor Authority canceling petitioner’s restaurant liquor license.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.